(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la petición radicada por la demandante apelante para que se le concedan honorarios de abogado y se fije el montante de los mismos; visto también el escrito de oposición de la parte apelada y oídos los argumentos que oralmente adujeron una y otra parte en la audiencia celebrada el día 14 del mes en curso.
Por cuanto, del estudio que hemos hecho de los autos del pleito resultan claramente establecidas la temeridad con que procedió y las tácticas dilatorias a que recurrió la demandada apelada para obsta-culizar a la demandante en la justa reclamación de su filiación.
*943Por CUANTO, al revocar la sentencia recurrida esta Corte Suprema •está autorizada para dictar la sentencia que debió baber dictado la •corte de distrito.
Por DO tanto, se declara con lugar la petición y de acuerdo con lo dispuesto en el inciso 6 del artículo 327 del Código de Enjuicia-miento Civil, según fué enmendado por la Ley núm. 69 de mayo 11, 1936, se conceden a la demandante honorarios de abogado, que por "la presente se fijan en la suma de $1,000, la que podrá ser cobrada por la demandante a la demandada como parte de la sentencia que .a favor de la primera dictamos en 18 de marzo de 1941.